         Case 2:18-cv-00218-TBM-JCG Document 35 Filed 08/11/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                EASTERN DIVISION

SAMMIE HENRY PETTIS                                                               PETITIONER

v.                                                 CIVIL ACTION NO. 2:18-cv-218-TBM-JCG

PELICIA HALL                                                                    RESPONDENT

                       CERTIFICATE OF APPEALABILITY - DENIED

         A final Order [28], adverse to the applicant, has been filed in the captioned habeas corpus

case, with the detention complained of arising out of process issued by a state court. This Court,

having considered the record in the case and the requirements of 28 U.S.C. § 2253, Rule 22(b) of

the Federal Rules of Appellate Procedure, and Rule 11(a) of the Rules Governing Section 2254

Cases in the United States District Courts, hereby finds that a Certificate of Appealability should

not issue. The applicant has failed to make a substantial showing of the denial of a constitutional

right.

         THIS, the 11th day of August, 2021.


                                                      ____________________________
                                                      TAYLOR B. McNEEL
                                                      UNITED STATES DISTRICT JUDGE
